Citation Nr: 1714278	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-24 255A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the Veteran's lumbar spine disability rating from 20 percent to 40 percent.

A March 2014 rating decision assigned separate ratings for right and left lower extremity radiculopathy associated with the lumbar spine disability.  The Veteran disagreed with the effective dates assigned for the radiculopathy ratings, after which a January 2017 rating decision assigned earlier effective dates.  The Veteran has since indicated satisfaction with the effective dates assigned.  He did not perfect the claim related to the radiculopathy effective dates; thus, it is not within the Board's jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in March 2014, following the assignment of the separate ratings for radiculopathy, the Veteran submitted a statement indicating he is "thoroughly pleased" with the 70 percent rating now assigned for his disabilities.  He disagreed only with the effective dates assigned for the radiculopathy ratings.  After the RO issued the January 2017 rating decision awarding earlier effective dates for the radiculopathy ratings, the Veteran submitted a statement via his authorized representative indicating his satisfaction and confirming his wish to withdraw all claims on appeal.  His representative later submitted the request to advance the Veteran's appeal on the docket and the Veteran submitted a follow up letter in April 2017 again stating that he no longer wishes to appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine is dismissed.




		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


